Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.2 RCPI Landmark Properties, L.L.C. c/o Tishman Speyer Properties, L.P. 45 Rockefeller Plaza New York, New York 10111 August 21, 2007 Rockbay Capital Management, L.P. 600 Fifth Avenue, 24 th Floor New York, New York 10020 Delcath Systems, Inc. 1100 Summer Street, 3 rd Floor Stamford, Connecticut 06905 RE: CONSENT TO SUBLEASE Building: 600 Fifth Avenue, New York, New York 10020. Premises: The entire 23 rd and 24 th floors of the Building. Sublet Space: A portion of the Premises. Landlord: RCPI Landmark Properties, L.L.C. Sublandlord: Rockbay Capital Management, L.P. Subtenant: Delcath Systems, Inc. Lease: Lease dated November 7, 2003, between Landlord, as landlord, and Rockbay Capital Advisors, Inc. (Sublandlords predecessor-in- interest), as tenant, as same has been and may hereafter be amended, modified, extended or restated from time to time. Sublease: Sublease dated July 9, 2007 between Sublandlord and Subtenant, as attached hereto, as same may be amended, modified, extended or restated from time to time, as may be permitted hereunder. Ladies/Gentlemen: You have requested Landlords consent to the sublease of the Sublet Space. Such consent is hereby granted on the terms and conditions, and in reliance upon the representations and warranties, set forth in this letter (this  Agreement ). 1. Sublandlord represents and warrants to Landlord that (a) the Lease is in full force and effect; (b) the Lease has not been assigned, encumbered, modified, extended or supplemented, other than as attached as an exhibit to the Sublease; (c) Sublandlord knows of no defense or counterclaim to the enforcement of the Lease; (d) Sublandlord is not entitled to any reduction, offset or abatement of the rent payable under the Lease; (e) Sublandlord is not in default of any of its obligations or covenants, and has not breached any of its representations or warranties, under the Lease; (f) Landlord has paid all amounts and performed all work required to be paid or performed under the Lease in connection with the initial occupancy of the Premises under the Lease; and (g) Landlord is not in default of any of its obligations or covenants under the Lease. 2. Sublandlord and Subtenant each represents and warrants to Landlord that (a) the Sublease constitutes the complete agreement between Sublandlord and Subtenant with respect to the subject matter thereof; (b) a true and complete copy of the Sublease is attached hereto; and (c) no rent or other consideration is being paid to Sublandlord by Subtenant for the Sublease or for the use, sale or rental of Sublandlords fixtures, leasehold improvements, equipment, furniture or other personal property except as set forth in the Sublease. 3. The Sublease shall be subject and subordinate to the Lease and this Agreement. Neither Sublandlord nor Subtenant shall take, permit or suffer any action which would violate the provisions of the Lease or this Agreement. 4. Landlords obligations to Sublandlord are governed only by the Lease and this Agreement. Landlords obligations to Subtenant are only as expressly provided in this Agreement. Landlord shall not be bound or estopped by any provision of the Sublease, including any provision purporting to impose any obligations upon Landlord (except as provided in Paragraph 7 of this Agreement). Nothing contained herein shall be construed as a consent to, approval of, or ratification by Landlord of, any of the particular provisions of the Sublease or any plan or drawing referred to or contained therein (except as may be expressly approved herein). Landlord has not reviewed or approved any provision of the Sublease.
